DISMISS and Opinion Filed January 30, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01216-CV

                              MONTE MENSCH, Appellant
                                         V.
                             BARBARA L. MENSCH, Appellee

                          On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                            Trial Court Cause No. PR-12-18-1

                            MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice Myers
       Before the Court is appellant’s January 28, 2014 unopposed motion to dismiss the appeal.

Appellant has informed the Court that the parties have resolved their dispute. Accordingly, we

grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
                                                  LANA MYERS
131216F.P05                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MONTE MENSCH, Appellant                            On Appeal from the Probate Court No. 1,
                                                   Dallas County, Texas.
No. 05-13-01216-CV         V.                      Trial Court Cause No. PR-12-18-1.
                                                   Opinion delivered by Justice Myers.
BARBARA L. MENSCH, Appellee                        Justices O’Neill and Brown, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee, BARBARA
L. MENSCH, recover her costs of this appeal from appellant, MONTE MENSCH.


Judgment entered this 30th day of January, 2014.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –2–